DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment of 1/13/21 has been entered in full. Claims 1-16, 18, 20, 28, 29, 32, 34-49 and 51-64 are canceled. Claims 17, 19, 21-27, 30, 31, 33 and 50 are pending in the instant application.

Notes
In claim 19, a comma is missing after "skin cancer" in line 4.
Claim 19 recites "skin cancer" twice, once in line 3 and once in line 4.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and process of use of said product; or (3) A product, a process specially adapted for the 
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Claim Interpretation
	Claim 50, in view of the use of the term "and/or" (in line 5) is directed to three alternate embodiments:
	(i) A method of treating cancer in a subject comprising administering an effective amount of an isolated peptide;
	(ii) A method of treating cancer in a subject comprising administering an effective amount of a direct thrombin inhibitor; 
	(iii) A method of treating cancer in a subject comprising administering an effective amount of an isolated peptide and a direct thrombin inhibitor.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 17, 19, 21-27, 30, 31 and 50 (as directed to embodiment (i)), drawn to a method for treating cancer comprising administering an isolated peptide with an amino acid sequence with at least 90% identity to SEQ ID NO: 1 or 54, and wherein said peptide has a length of less than 100 residues and comprises two PR cleavage sites.

Group II, claim 33 and 50 (as directed to embodiment (ii)), drawn to a method for treating cancer is a subject comprising administering an effective amount of a direct thrombin inhibitor. 

Note:	Claim 50, as directed to embodiment (iii), combines administration of a peptide used in Group I and a direct thrombin inhibitor as used in Group II. This embodiment is therefore a linking claim that links Groups I and II (see below). According to Office practice, the linking claim will be examined together with the elected invention.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Pursuant to 37 C.F.R. 1.475 (B-D), the ISA/US considers that where multiple products and processes are claimed, the main invention shall consist of the first invention of the category first mentioned in the claims and the first recited invention of each of the other categories related thereto. See the section above titled, "When Claims are Directed to Multiple Categories of Inventions".
Accordingly, the main invention (Group I) comprises the first method of use of the first recited product, which is a peptide with the limitations as recited in claim 17. 
Group II does not share the same or corresponding technical feature with the main invention (Group I) because Group II is drawn to a method of use of a different product; specifically, a direct thrombin inhibitor. Lack of unity is shown because the products lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility.

Linking Claims
Claims 50, embodiment (iii), links Groups I and II. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s). Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application. Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Election(s) of species

(1) This application contains claims directed to more than one species of cancer of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows: Breast, lung, prostate, esophageal, tracheal, other head & neck, skin, brain, liver, bladder, stomach, pancreatic, ovarian, uterine, cervical, testicular, colon, rectal or hematological. 
Currently, the following claim(s) are generic: 17, 19, 21-27, 30, 31, 33 and 50.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each form of cancer has a different set of symptoms, diagnosis, molecular changes in the affected tissue and course. Lack of unity is shown because these cancers lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each cancer was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.
(2) This application contains claims directed to more than one species of second anticancer therapy of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows: Surgical therapy, chemotherapy, radiation therapy, cryotherapy, hormonal therapy, immunotherapy or cytokine therapy.
Currently, the following claim(s) are generic: 17, 19, 21-25, 33 and 50.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each form of therapy involves administration of a compound with a different molecular structure, or involves application of different physical form. Lack of unity is shown because these therapies lack a common utility which is based upon a common structural feature which has been .
Applicants are required, in reply to this action, to elect a single species of (1) cancer and (2) therapy, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim. 

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646